SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FOURTH QUARTER OF 2015 RESULTS Audited by independent auditors, stated in millions of Reais , prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board – IASB (a free translation of the original in Portuguese). Rio de Janeiro – March 21, 2016 · Consolidated net loss was R$ 34,836 million in 2015 and R$ 36,938 million in the 4Q-2015, due to: i) impairment of assets and investments, mainly generated by decreased crude oil prices and by higher discount rate, attributable to an increase in Brazil’s risk premium, resulting from a credit risk downgrade (losing its investment grade status (R$ 49,748 million); and ii) interest expenses and foreign exchange loss (R$ 32,908 million). · Operating loss decreased R$ 8,931 million in 2015 (R$ 21,322 million in 2014 and R$ 12,391 million in 2015). · Adjusted EBITDA was R$ 73,859 million in 2015, 25% higher than in 2014, due to higher diesel and gasoline prices, lower production taxes and crude oil and oil products imports. · Positive free cash flow of R$ 15,626 million in 2015, compared to negative free cash flow of R$ 19,554 million in 2014. · Net debt was US$ 100,379 million as of December 31, 2015, a 5% decrease when compared to December 31, 2014. · The average maturity of outstanding debt increased from 6.10 years as of December 31, 2014 to 7.14 years as of December 31, 2015. · Capital expenditures and investments of R$ 76,315 million, 12% lower compared to 2014 (R$ 10,825 million). R$ million Jan-Dec 2015 x 2014 (%) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (34,836) (21,587) (61) Consolidated net loss attributable to the shareholders of Petrobras (36,938) (3,759) (883) (26,600) (12,391) (21,322) 42 Operating income (loss) (41,026) 5,813 (806) (32,826) 73,859 59,140 25 Adjusted EBITDA 17,064 15,506 10 20,057 Key events in 2015: · 4% increase in crude oil and natural gas production (in Brazil and abroad); · Lower crude oil and oil product import costs; · Decreased production taxes; · 9% decrease in domestic demand for oil products (224 thousand barrels/day); and · 55% increase in crude oil exports (128 thousand barrels/day). Key events in the 4Q-2015, when compared to the 3Q-2015: · Impairment of assets, mainly of the Exploration & Production segment (R$ 46,390 million); · 1% decrease in crude oil and natural gas production (in Brazil and abroad); · 5% decrease in domestic demand for oil products (111 thousand barrels/day); · 6% increase in crude oil export volumes (22 thousand barrels/day); and · Decreased net finance expenses, as a result of foreign exchange losses (R$ 6,516 million). Impairment of assets and investments in 2015 (R$ million) Impairment of assets E&P - activities in Brazil and Abroad Oil and gas producing fields 36,184 Oil and gas production and drilling equipments 1,978 Others 130 RTM COMPERJ 5,281 Petroquímica Suape 782 Others 336 Gas & Power (*) UFN III - Três Lagoas 1,955 UFN V - Uberaba 585 Others assets Impairment of investments Impairment of assets and investments (*) Includes reversion of impairment (R$ 33 million). For more information, see Appendix 1 - Impairment of assets. 1 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Dec 2015 x 2014 (%) Results, market capitalization and investments 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 321,638 337,260 (5) Sales revenues 85,103 82,239 3 85,040 98,576 80,437 23 Gross profit 26,849 23,755 13 22,015 (12,391) (21,322) 42 Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes (41,026) 5,813 (806) (32,826) (28,041) (3,900) (619) Net finance income (expense) (4,928) (11,444) 57 (1,814) (34,836) (21,587) (61) Consolidated net loss attributable to the shareholders of Petrobras (36,938) (3,759) (883) (26,600) (2.67) (1.65) (62) Basic and diluted losses per share 1 (2.83) (0.29) (876) (2.04) 101,316 127,506 (21) Market capitalization (Parent Company) 101,316 104,117 (3) 127,506 73,859 59,140 25 Adjusted EBITDA 2 17,064 15,506 10 20,057 31 24 7 Gross margin (%) 32 29 3 26 (4) (4) − Operating margin (%) 3 (48) 7 (55) (39) (11) (6) (5) Net margin (%) (43) (5) (38) (31) 76,315 87,140 (12) Total capital expenditures and investments 20,826 19,315 8 24,598 63,321 60,072 5 . Exploration & Production 17,330 16,093 8 17,237 8,390 18,510 (55) . Refining, Transportation and Marketing 2,138 2,222 (4) 4,495 2,581 6,064 (57) . Gas & Power 617 529 17 1,909 853 1,152 (26) . Distribution 285 192 48 405 152 281 (46) . Biofuel 94 19 395 258 1,018 1,061 (4) . Corporate 362 260 39 294 R$ million Jan-Dec 2015 x 2014 (%) Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 25,438 (58,776) 143 . Refining, Transportation and Marketing 3,236 4,631 (30) (33,460) (17,938) 50,328 (136) . Exploration & Production (36,089) 3,769 (1058) 2,986 817 (1,479) 155 . Gas & Power (1,995) 1,056 (289) 471 (1,249) 2,087 (160) . Distribution (2,257) (304) (642) 626 (423) (262) (61) . Biofuel (249) (63) (295) (57) (21,076) (14,943) (41) . Corporate (6,028) (4,570) (32) (4,890) Jan-Dec 2015 x 2014 (%) Indicators 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 228.18 226.52 1 Domestic basic oil products price (R$/bbl) 239.36 228.15 5 228.81 172.65 231.30 (25) Brent crude (R$/bbl) 167.86 177.38 (5) 193.35 52.46 98.99 (47) Brent crude (US$/bbl) 43.69 50.26 (13) 76.27 Domestic Sales Price 42.16 87.84 (52) . Crude oil (U.S. dollars/bbl) 4 33.50 39.76 (16) 66.49 36.24 47.93 (24) . Natural gas (U.S. dollars/bbl) 32.47 35.47 (8) 45.54 3.34 2.35 42 Average commercial selling rate for U.S. dollar 3.84 3.54 8 2.54 3.90 2.66 47 Period-end commercial selling rate for U.S. dollar 3.90 3.97 (2) 2.66 47.0 13.4 34 Variation of the period-end commercial selling rate for U.S. dollar (%) (1.7) 28.1 (30) 8.4 13.38 10.86 3 Selic interest rate - average (%) 14.15 13.99 − 11.22 2,227 2,150 4 Total crude oil and NGL production (Mbbl/d) 2,214 2,234 (1) 2,256 560 519 8 Total natural gas production (Mbbl/d) 563 566 (1) 543 2,787 2,669 4 Total crude oil and natural gas production (Mbbl/d) 2,777 2,800 (1) 2,799 3,845 3,967 (3) Total sales volume (Mbbl/d) 3,872 3,889 − 4,010 1 Basic and diluted earnings (losses) per share calculated based on the weighted average number of shares. 2 EBITDA + share of earnings in equity-accounted investments, impairment and write-offs of overpayments incorrectly capitalized . 3 Operating margin calculated based on income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes, excluding write-offs of overpayments incorrectly capitalized . 4 Average between the prices of exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 2 FINANCIAL AND OPERATING HIGHLIGHTS 2015 compared to 2014: Gross profit increased by 23% (R$ 18,139 million) due to higher decrease of costs compared to sales revenues reduction. Ø Sales revenues of R$ 321,638 million, 5% lower (R$ 15,622 million), resulting from: · Decreased domestic demand for oil products (9%), reflecting lower economic activity in Brazil; · Lower crude oil and oil product export prices; · Decreased domestic prices of naphtha, jet fuel and fuel oil; · Higher diesel and gasoline prices, following prices increases in November 2014 and September 2015; and · Higher crude oil export volumes (55%) attributable to an increase in domestic crude oil production (5%) and to a decrease in feedstock processed by our domestic refineries (6%). Ø Cost of sales of R$ 223,062 million in 2015, 13% lower (R$ 33,761 million), due to: · Lower crude oil and oil product import unit costs, as well as lower production taxes; · Decreased domestic demand for oil products that generated lower share of crude oil imports on feedstock processing and a lower share of oil product imports in the sales mix; and · Higher depreciation expenses. Loss before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes was R$ 12,391 million in 2015, a 42% decrease (R$ 8,931 million) compared to an operating loss of R$ 21,322 million in 2014, due to: · Higher gross profit ( R$ 18,139 million ); · Higher tax expenses attributable to the Company’s decision to benefit from the Tax Recoverable Program ( Programa de Recuperação Fiscal – REFIS) and from the State Tax Amnesty Program (R$ 7,437 million); · Higher legal proceedings expenses, mainly related to tax and labour claims (R$ 5,103 million); · Higher impairment of assets ( R$ 3,040 million ), as detailed in Appendix 1; and · Higher pension and medical benefits expenses in 2015 attributable to an increase in the Company’s net actuarial liability in 2014, as a result of a decrease in real interest rates, following the Company’s valuation review of its pension and medical benefits (R$ 1,352 million). Net finance expense was R$ 28,041 million in 2015, R$ 24,141 million higher when compared to 2014, resulting from: · Higher interest expenses (R$ 12,290 million) attributable to: i) an increase in the net debt (R$ 7,118 million); ii) a decrease in the level of capitalized borrowing costs due to a lower balance of assets under construction (R$ 2,590 million), reflecting the relevant projects concluded during 2014 and the write-offs and impairment of assets recognized in December 2014; and iii) interest expenses related to tax expenses arised from the adhesion to REFIS of Imposto sobre Operações Financeiras – IOF (R$ 1,410 million) and withholding income tax (R$ 1,074 million); · Foreign exchange losses of R$ 9,240 million caused by the impact of a 47.0% depreciation of the Brazilian Real against the U.S. dollar on the Company’s net debt (compared to a 13.4% depreciation in 2014), partially offset by the application of cash flow hedge accounting, as set out in Appendix 5; and · Foreign exchange losses of R$ 2,100 million caused by the impact of a 31.7% depreciation of the Brazilian Real against the Euro on the Company’s net debt (compared to a 0.02% depreciation in 2014). 3 FINANCIAL AND OPERATING HIGHLIGHTS 4Q-2015 compared to the 3Q-2015: Gross profit increased by 13% (R$ 3,094 million) in the 4Q-2015 when compared to the 3Q-2015, due to higher sales revenues. Ø Sales revenues were R$ 85,103 million in the 4Q-2015, 3% higher than in the 3Q-2015, resulting from: · Higher domestic oil product sales prices, due to increased prices of gasoline (6%) and diesel (4%) occurred in September 2015; · Lower domestic oil product demand (5%); and · Lower crude oil export revenues due to decreased Brent price (5% in Reais ), partially offset by higher volume due to the realization of inventory that was created in the 3Q-2015. Ø Costs of sales was R$ 58,254 million in the 4Q-2015, relatively flat when compared to the 3Q-2015, due to: · Lower production taxes expenses; · Decreased oil product demand in the domestic market that generated lower share of crude oil imports on feedstock processing and a lower share of oil product imports in the sales mix; · Higher depreciation expenses; and · Realization of inventories generated with higher costs in the 3Q-2015. Loss before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes was R$ 41,026 million in the 4Q-2015, compared to a operating income of R$ 5,813 million in the 3Q-2015 , affected by: · Impairment of assets (R$ 46,390 million); · Higher gross profit (R$ 3,094 million); · Higher sales expenses, mainly due to impairment of trade receivables from companies in the isolated electricity system (R$ 2,573 million); · Lower tax expenses, mainly as a result of decreased amounts included on the Tax Recoverable Program ( Programa de Recuperação Fiscal – REFIS) (R$ 1,585 million); · Higher unscheduled stoppage expenses, mainly due to plumbline idleness and to strikes (R$ 670 million); · Expenses with demobilization of Nansei Sekiyu K.K. Refinery, due to the end of refining activities in Japan (R$ 352 million); · Higher legal proceedings expenses, mainly related to tax and labour claims (R$ 350 million); · Increased expenses with write-off of assets, mainly as a result of projects cancelled (R$ 348 million); · Higher expenses with E&P areas returned to ANP (R$ 288 million); and · Provisioning of Voluntary Separation Incentive Plan – PIDV, considering the re-entry of registered participants that had given up of the 2014 PIDV program and adhesion to the new plan of BR Distribuidora (R$ 307 million). Net finance expense was R$ 4,928 million in the 4Q-2015, a 57% decrease (R$ 6,516 million), due to: · Decreased foreign exchange losses (R$ 2,712 million) attributable to a 1.7% appreciation of the Brazilian Real against the U.S. dollar and its impact on the Company’s net debt (compared to a 28.1% depreciation in the 3Q-2015); · Decreased foreign exchange losses (R$ 2,406 million) resulting from a 4.2% appreciation of the Brazilian Real against the Euro and its impact on the Company’s net debt (compared to a 28.2% depreciation in the 3Q-2015); and · Decreased interest expenses in the 4Q-2015 compared to the 3Q-2015. The previous quarter was charged by the Company’s decision to benefit from tax amnesty program called Programa de Parcelamento Especial de Débitos Tributários - REFIS (R$ 1,121 million). 4 FINANCIAL AND OPERATING HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company and most of the crude oil and natural gas production from the Exploration & Production segment is transferred to other business segments of the Company. Our results by business segment include transactions carried out with third parties, transactions between companies of Petrobras’s Group and transfers between Petrobras’s business segments that are calculated using internal prices defined through methodologies based on market parameters. Due to international department extinction, the international business management was transferred to the other segments to which the underlying activities correspond preserving the specificity of each business which the Company operates. For comparison purposes, the consolidated results for the year 2014 are presented herein based on the current business model. Jan-Dec EXPLORATION & PRODUCTION 2015 x 2014 (%) Net Income 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (12,963) 32,008 (140) (24,567) 2,273 (1,181) 1,299 (2015 x 2014 ): The net loss is attributable to lower crude oil sales/transfer prices and to the impairment of production fields in Brazil and abroad, due to the review of price assumptions generated by decreased projections of international crude oil prices, which decreased crude oil and gas reservoirs and cash flow projects, as well as higher discount rate and geological review of Papa-Terra reservoir. These effects were partially offset by higher crude oil volume transferred due to increased production. (4Q-2015 x 3Q-2015): The loss of the 4Q-2015 was due to the impairment of production wells in Brazil and abroad and to lower crude oil sales/transfer revenues generated by decreased crude oil international prices (13%). Jan-Dec 2015 x 2014 (%) Domestic production (Mbbl/d) (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 2,128 2,034 5 Crude oil and NGLs 5 2,117 2,136 (1) 2,150 469 426 10 Natural gas 6 468 476 (2) 453 6 Total (1) (2015 x 2014): Crude oil and NGL production increased by 5% in 2015 compared to 2014 due to the ramp-ups of P-55 and P-62 (both in the Roncador field), P-58 (Parque das Baleias), and of FPSOs Cidade de Paraty (Lula NE), Cidade de São Paulo (Sapinhoá), Cidade de Mangaratiba (Iracema Sul, Lula field) and Cidade de Ilhabela (Sapinhoá), besides the start-ups of FPSO Cidade de Itaguaí (Iracema Norte, Lula field) and P-61 (Papa-Terra). This production increase was partially offset by the natural decline of production in mature fields. The 10% increase in natural gas production is attributable to the production start-up of the systems above mentioned and to higher productivity of the Mexilhão platform and of FPSO Cidade de Santos (Uruguá-Tambaú), partially offset by the natural decline of production in mature fields. (4Q-2015 x 3Q-2015): Crude oil and NGL production decreased 1% due to the strike occurred in November 2015. The 2% decrease in natural gas production is attributable to operating restrictions occurred on P-55 (Roncador) and P-56 (Marlim Sul) platforms. (*) Not audited by independent auditor. 5 NGL – Natural Gas Liquids. 6 Does not include LNG. Includes gas reinjection. 5 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Dec 2015 x 2014 (%) Lifting Cost 7 - Brazil (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 U.S.$/barrel: 11.95 14.57 (18) Excluding production taxes 10.58 11.24 (6) 14.21 18.53 30.54 (39) Including production taxes 15.23 16.92 (10) 25.72 R$/barrel: 39.31 34.26 15 Excluding production taxes 39.78 40.82 (3) 36.12 61.52 72.04 (15) Including production taxes 57.10 64.33 (11) 66.41 Lifting Cost - Excluding production taxes – U.S.$/barrel (2015 x 2014): Excluding foreign exchange variation effects, lifting cost excluding production taxes increased by 3% due to higher well intervention expenses and higher engineering and subsea maintenance costs in Campos Basin, partially offset by increased production. (4Q-2015 x 3Q-2015): Excluding foreign exchange variation effects, lifting cost excluding production taxes decreased by 4% due to lower well intervention expenses, offshore transportation and decreased engineering and subsea maintenance costs in Campos Basin. Lifting Cost - Including production taxes – U.S.$/barrel (2015 x 2014): Lifting cost including production taxes in U.S. dollar was 39% lower in 2015 compared to 2014, as a result of lower production taxes (royalties and special participation charges) attributable to a lower domestic crude oil prices in U.S. dollar. ota de rodapé (4Q-2015 x 3Q-2015): Lifting cost including production taxes in U.S. dollar was 10% lower in 2015 compared to 2014, due to lower production taxes (royalties and special participation charges) attributable to a lower domestic crude oil prices in U.S. dollar and to decreased lifting cost. (*) Not audited by independent auditor. 7 Crude oil and natural gas lifting cost. 6 FINANCIAL AND OPERATING HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING Jan-Dec 2015 x 2014 (%) Net Income 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 18,034 (39,836) 145 2,317 3,759 (38) (22,175) (2015 x 2014): Earnings in 2015 were attributable to: · A decrease in crude oil purchase/transfer costs due to lower crude oil international prices; · Lower shares of crude oil imports on feedstock processing and lower share of oil product imports in our sales mix; and · Diesel and gasoline price increases in November 2014 and in September 2015. The decreased oil product domestic demand, as a result of lower economic activity in Brazil and the impairment on COMPERJ, partially offset these effects. (4Q-2015 x 3Q-2015): Net income of the 4Q-2015 was lower as a result of impairment on COMPERJ, partially offset by lower crude oil transfer costs from E&P, by decreased share of crude oil imports on feedstock processed and by the price increases of gasoline (6%) and diesel (4%) in September 2015. Jan-Dec 2015 x 2014 (%) Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 277 392 (29) Crude oil imports 215 313 (31) 371 256 413 (38) Oil product imports 150 218 (31) 412 (34) Imports of crude oil and oil products (31) 360 232 55 Crude oil exports 8 387 365 6 270 149 158 (6) Oil product exports 145 145 − 123 31 Exports of crude oil and oil products 4 94 Exports (imports) net of crude oil and oil products 895 (2015 x 2014): Crude oil exports were higher and imports were lower due to increased crude oil production and decreased feedstock processed, mainly of imported crude oil. Oil product imports decreased due to lower economic activity. Oil product exports were lower due to a decrease in feedstock processed and to lower fuel oil production. (4Q-2015 x 3Q-2015): Oil product and crude oil imports decreased due to seasonal domestic sales, mainly to increased diesel demand in the 3Q-2015. Realization of crude oil exports occurred in September 2015, and effectively delivered in the 4Q-2015, and also the decreased feedstock processed generated the 6% increase of exports. (*) Not audited by independent auditor. 8 It includes crude oil export volumes made both by our Refining, Transportation and Marketing segment and by our Exploration & Production segment. 7 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Dec 2015 x 2014 (%) Refining Operations (Mbbl/d) (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 2,026 2,170 (7) Output of oil products 1,955 2,085 (6) 2,171 2,176 2,176 − Reference feedstock 9 2,176 2,176 − 2,176 89 98 (9) Refining plants utilization factor (%) 10 85 93 (8) 98 1,936 2,065 (6) Feedstock processed (excluding NGL) - Brazil 11 1,857 2,013 (8) 2,085 1,976 2,106 (6) Feedstock processed - Brazil 12 1,897 2,052 (8) 2,127 86 82 4 Domestic crude oil as % of total feedstock processed 88 84 4 84 (2015 x 2014): Daily feedstock processed was 6% lower, reflecting a scheduled stoppage mainly in the distillation unit of Landulpho Alves Refinery (RLAM) and an unscheduled stoppage in REDUC, partially offset by the production start-up of RNEST in November 2014. (4Q-2015 x 3Q-2015): Daily feedstock processed was 8% lower, mainly due to scheduled stoppages in RPBC and REDUC. This reduction was partially offset by the restart of operations in RECAP after a scheduled stoppage in the 3Q-2015. Jan-Dec 2015 x 2014 (%) Refining Cost - Brazil (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 2.46 2.90 (15) Refining cost (U.S.$/barrel) 2.26 2.12 7 2.71 8.16 6.82 20 Refining cost (R$/barrel) 8.63 7.89 9 6.90 (2015 x 2014): R efining cost, in R$/barrel, increased by 20%, mainly reflecting higher employee compensation costs attributable to the 2014/2015 and 2015/2016 Collective Bargaining Agreements, along with a decrease in feedstock processed. (4Q-2015 x 3Q-2015): Refining cost, in R$/barrel, increased by 9%, mainly reflecting higher employee compensation costs attributable to the 2015/16 Collective Bargaining Agreement, along with a decrease in feedstock processed. (*) Not audited by independent auditor. 9 Reference feedstock or Installed capacity of primary processing considers the maximum sustainable feedstock processing reached at the distillation units at the end of each period, respecting the project limits of equipment and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental protection agencies. 10 Refining plants utilization factor is the feedstock processed (excluding NGL) divided by he reference feedstock. 11 Feedstock processed (excluding NGL) – Brazil is the volume of crude oil processed in the Company´s refineries and is factored into the calculation of the Refining Plants Utilization Factor. 12 Feedstock processed – Brazil includes crude oil and NGL processing. 8 FINANCIAL AND OPERATING HIGHLIGHTS GAS & POWER Jan-Dec 2015 x 2014 (%) Net Income 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 423 (785) 154 (1,482) 680 (318) 385 (2015 x 2014): Earnings in 2015 was generated by: i) lower natural gas import acquisition costs (LNG and Bolivian gas); ii) an increase in natural gas sales margins, resulting from higher sales average prices; and iii) lower impairment of trade receivables from companies in the isolated electricity sector. These effects were partially offset by: i) decreased electricity sales margins (due to the 57% decrease of electricity prices in the spot market); ii) impairment losses recognized for Nitrogen Fertilizers Plants III and V ( Unidades de Fertilizantes Nitrogenados – UFNs III and V); and iii) tax expenses related to deferred VAT tax on natural gas purchase and reversal of VAT tax credit on natural gas transportations. (4Q-2015 x 3Q-2015): The loss was due to impairment losses recognized for Nitrogen Fertilizers Plant III ( Unidade de Fertilizantes Nitrogenados – UFN III), impairment of trade receivables from companies in the isolated electricity sector and also due to decreased electricity generation. Jan-Dec 2015 x 2014 (%) Physical and Financial Indicators (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 858 1,183 (27) Electricity sales (Free contracting market - ACL) 13 - average MW 800 822 (3) 1,128 3,160 2,425 30 Electricity sales (Regulated contracting market - ACR) 14 - average MW 3,058 3,058 − 2,671 4,646 4,637 − Generation of electricity - average MW 4,099 4,401 (7) 4,941 287 674 (57) Electricity price in the spot market - Differences settlement price (PLD) - R$/MWh 15 192 202 (5) 724 105 144 (27) Imports of LNG (Mbbl/d) 82 92 (11) 190 200 205 (2) Imports of natural gas (Mbbl/d) 193 196 (2) 201 (2015 x 2014): Electricity sales to the Brazilian free contracting market ( Ambiente de Contratação Livre – ACL) were 27% lower, attributable to the shift of a portion of our available capacity (1,049 average MW) to the Brazilian regulated market ( Ambiente de Contratação Regulada – ACR). Electricity generation remained relatively flat in the period. Electricity prices in the spot market decreased by 57%, as a result of changes in the spot market price regulation set by the Brazilian National Electricity Agency ( Agência Nacional de Energia Elétrica – ANEEL), which reduced the maximum spot price after December 27, 2014 and also due to decreased planned feedstock thermoelectric generation as a result of relative improved hydrological conditions. LNG imports decreased by 27% and natural gas imports from Bolivia were 2% lower, reflecting an increase in domestic natural gas supply resulting from a 10% increase in production. (4Q-2015 x 3Q-2015): Electricity sales volumes to the Brazilian free contracting market ( Ambiente de Contratação Livre – ACL ) were 3% lower due seasonal sales agreements. Electricity sales volumes to the Brazilian regulated market ( Ambiente de Contratação Regulada – ACR ) remained flat in the period. Electricity thermoelectric generation decreased by 7% mainly due to termination of UTE Cuiaba leasing agreement in October 2015 and to the stoppage of plants with unit variable cost higher than R$ 600/MWh established by the Electric Sector Monitoring Committee ( Comitê de Monitoramento do Setor Elétrico - CMSE ) in August 2015. Electricity prices in the spot market decreased by 5% as a result of improved hydrological conditions of Brazilian subsystems. LNG imports were 11% lower and natural gas imports from Bolivia were 2% lower resulting from decreased thermoelectric demand. (*) Not audited by independent auditor. 13 ACL – Ambiente de Contratação Livre (Free contracting market). 14 ACR - Ambiente de Contratação Regulada ( Regulated contracting market). 15 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 9 FINANCIAL AND OPERATING HIGHLIGHTS DISTRIBUTION Jan-Dec 2015 x 2014 (%) Net Income 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (798) 1,339 (160) (1,393) (254) (448) 400 (2015 x 2014): The net loss of 2015 was due to lower domestic sales volumes (7%), increased losses with trade receivables from companies in the isolated electricity sector and impairment of assets. (4Q-2015 x 3Q-2015): The result of the 4Q-2015 was due to impairment of assets, losses with trade receivables from companies in the isolated electricity sector and higher tax expenses and tax contingencies, offset by increased domestic sales margins (8%). Jan-Dec 2015 x 2014 (%) Market Share - Brazil (*) 16 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 35.1% 37.0% (2) 33.7% 34.7% (1) 36.9% (2015 x 2014): Market share decreased due to: i) a general increase of the hydrated ethanol market (36.5%), in which Petrobras Distribuidora has a lower market share; ii) lower sales to the thermoelectric industry; and iii) higher gasoline/diesel imports and acquisition of formulated gasoline by other players. (4Q-2015 x 3Q-2015): Market share was lower due to decreased diesel sales to large consumers (thermoelectric plants), to carriers – wholesalers – retailers and also to decreased gasoline sales to the white flag niche. The losses from carriers – wholesalers – retailers and from white flag sector were generated by the new strategy of improving margins occurred in the 4Q-2015, and also to the diesel imports by other players. BIOFUEL Jan-Dec 2015 x 2014 (%) Net Income 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (966) (298) (224) (503) (110) (357) (67) (2015 x 2014): Biofuel losses were higher in 2015, when compared to 2014, due to further impairment charges recognized for ethanol and biodiesel investees and to impairment charges in biodiesel plants, as a result of the worsening in market conditions and of higher discount rate due to higher oil industry risk premium and Brazilian risk. (4Q-2015 x 3Q-2015): Biofuel losses were higher due to impairment losses in ethanol investees, as a result of the worsening in market conditions and of the impairment of biodiesel plants. * Not audited by independent auditor. 16 Beginning in 2015, our market share excludes sales made to wholesalers. Market share for prior periods was revised pursuant to the changes made ​​ by the Brazilian National Petroleum, Natural Gas and Biofuels Agency (ANP) and by the Brazilian Wholesalers and Fuel Traders Syndicate ( Sindicom ). Prior periods are presented based on the new methodology . 10 FINANCIAL AND OPERATING HIGHLIGHTS Sales Volumes – (Mbbl/d) (*) Jan-Dec 2015 x 2014 (%) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 923 1,001 (8) Diesel 907 953 (5) 1,010 553 620 (11) Gasoline 562 540 4 644 104 119 (13) Fuel oil 97 97 − 126 133 163 (18) Naphtha 102 137 (26) 152 232 235 (1) LPG 17 226 243 (7) 233 110 110 − Jet fuel 18 108 113 (4) 113 179 210 (15) Others 169 199 (15) 209 2,234 2,458 (9) Total oil products 2,171 2,282 (5) 2,487 123 99 24 Ethanol, nitrogen fertilizers, renewables and other products 126 134 (6) 113 432 446 (3) Natural gas 416 418 − 455 2,789 3,003 (7) Total domestic market 2,713 2,834 (4) 3,055 510 393 30 Exports 534 511 5 395 546 571 (4) International sales 625 544 15 560 1,056 964 10 Total international market 1,159 1,055 10 955 (3) Total − (2015 x 2014): Our domestic sales volumes decreased by 7%, primarily due to: · Diesel (a 8% decrease): i) a lower consumption by infrastructure construction projects in Brazil; ii) a higher share of diesel sales from other market players (based on diesel imports); and iii) an increased percentage of mandatory biodiesel content requirement in diesel (diesel/biodiesel mix). These effects were partially offset by an increase in the Brazilian diesel-moved light vehicle fleet (vans, pick-ups and SUVs). · Gasoline (a 11% decrease): i) an increase in the anhydrous ethanol content requirement for Type C gasoline (from 25% to 27%); ii) a higher share of gasoline sales from other market players; iii) a higher demand of hydrous ethanol in flex vehicles; and iv) a decrease in the automotive gasoline-moved fleet. · Naphtha (a 18% decrease): due to a lower demand from domestic customers, mainly Braskem; · Fuel oil (a 13% decrease): due to lower demand from thermoelectric and industrial sectors in several Brazilian states; and · Natural Gas (a 3% decrease): lower demand from electric sector. (4Q-2015 x 3Q-2015): Our domestic sales volumes decreased by 4% when compared to the 3Q-2015 , primarily due to: · Diesel (a 5 % decrease): due to seasonal demand that was higher in the 3Q-2015, resulting from summer agricultural and industrial activity; · Naphtha (an 26% decrease): due to lower demand by domestic customers, mainly Braskem; · LPG (a 7 % decrease): due to an increase in average temperatures; and · Gasoline (a 4% increase): due to higher salaries as a result of Christmas bonuses and an increase in gasoline-moved light vehicle fleet at the end of the year. * Not audited by independent auditor. 17 LPG – Liquified crude oil gas. 18 Jet fuel. 11 FINANCIAL AND OPERATING HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES R$ million Jan-Dec 4Q-2015 3Q-2015 4Q-2014 46,257 Adjusted cash and cash equivalents at the beginning of period 19 70,259 (24,707) (9,085) Government bonds and time deposits with maturities of more than 3 months at the beginning of period (4,366) (10,470) (20,635) Cash and cash equivalents at the beginning of period 86,407 62,241 Net cash provided by (used in) operating activities 25,274 21,816 14,974 (42,218) (85,208) Net cash provided by (used in) investing activities (14,574) (11,566) (16,980) (70,781) (81,795) Capital expenditures and investments in operating segments (17,971) (17,977) (22,189) 2,592 9,399 Proceeds from disposal of assets (divestment) 1,967 13 8,043 25,971 (12,812) Investments in marketable securities 1,430 6,398 (2,834) () Net cash flow (14,434) 35,134 Net financings (11,347) (11,668) (6,163) 56,158 72,871 Proceeds from long-term financing 6,109 12,577 3,823 (70,592) (37,737) Repayments (17,456) (24,245) (9,986) − (8,735) Dividends paid to shareholders − − 14 243 (250) Acquisition of non-controlling interest (72) (190) (194) 23,608 3,885 Effect of exchange rate changes on cash and cash equivalents (1,306) 20,312 2,964 Cash and cash equivalents at the end of period 3,042 24,707 Government bonds and time deposits with maturities of more than 3 months at the end of period 3,042 4,366 24,707 Adjusted cash and cash equivalents at the end of period 19 As of December 31, 2015, the balance of cash and cash equivalents increased by 121% when compared to the balance as of December 31, 2014 and the balance of adjusted cash and cash equivalents 19 for the same period increased by 46% . Our principal uses of funds in 2015 were for repayment of long-term financing (and interest payments) and for capital expenditures. We met these requirements with cash provided by operating activities of R$ 86,407 million and with proceeds from long-term financing of R$ 56,158 million. The balance of adjusted cash and cash equivalents was positively impacted in 2015 by foreign exchange rate variation applied on our foreign financial investments. Net cash provided by operating activities increased by 39% in 2015 when compared to 2014, reflecting higher diesel and gasoline prices, increased crude oil export volumes, lower production taxes and lower crude oil and oil product imports costs, along with a higher share of domestic crude oil on feedstock processing. Capital expenditures and investments in operating segments were 13% lower in 2015 compared to 2014, mainly due to a 55% decrease in capital expenditures in our Refining, Transportation and Marketing (RTM) segment. The amount of R$ 25,971 million of divestments in marketable securities relates to proceeds from the maturity of financial investments with maturities longer than three months, most of which were invested in other financial investments, with maturities of less than three months (classified as cash and cash equivalents). Free cash flow 20 was positive in R$ 15,626 million in 2015, compared to a negative free cash flow of R$ 19,554 million in 2014. The Company raised long-term financing of R$ 56,158 million in 2015, mainly through a US$ 5 billion funding agreement with the Chinese Development Bank (CDB), US$ 2 billion raised through the issuance of Global Notes maturing in 2115, and also through bilateral credit agreements with Brazilian banks. The average maturity of outstanding debt was 7.14 years in 2015 and 6.10 years in 2014. Repayments of interest and principal were R$ 70,592 million in 2015, 87% higher than in 2014 and the nominal cash flow (undiscounted), including face value and interest payments, by maturity, is set out as follows: R$ million Maturity 2021 and thereafter Principal 50,764 44,709 63,124 88,529 60,325 189,838 497,289 354,226 Interest 25,854 23,482 21,809 18,055 13,293 128,038 230,531 123,105 Total 19 Our adjusted cash and cash equivalents include government bonds and time deposits from highly rated financial institutions abroad with maturities of more than 3 months from the date of acquisition, considering the expected realization of those financial investments in the short-term. This measure is not defined under the International Financial Reporting Standards – IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents computed in accordance with IFRS. It may not be comparable to adjusted cash and cash equivalents of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. 20 Free cash flow is net cash provided by operating activities less capital expenditures and investments in operating segments. 12 FINANCIAL AND OPERATING HIGHLIGHTS Consolidated debt R$ million Δ% Current debt 21 57,382 31,565 82 Non-current debt 22 435,467 319,470 36 Total 492,849 351,035 40 Cash and cash equivalents 97,845 44,239 121 Government securities and time deposits (maturity of more than 3 months) 3,042 24,707 (88) Adjusted cash and cash equivalents 100,887 68,946 46 Net debt 23 391,962 282,089 39 Net debt/(net debt+shareholders' equity) 60% 48% 12 Total net liabilities 24 799,248 724,429 10 Capital structure (Net third parties capital / total net liabilities) 68% 57% 11 Net debt/LTM Adjusted EBITDA ratio 25 5.31 4.77 11 U.S.$ million Δ% Current debt 21 14,695 11,884 24 Non-current debt 22 111,521 120,274 (7) Total 126,216 132,158 (4) Net debt 23 100,379 106,201 (5) Average maturity of outstanding debt (years) 7.14 6.10 1.04 R$ million Δ% Summarized information on financing By rate Floating rate debt 243,293 173,977 40 Fixed rate debt 249,355 176,868 41 Total 40 By currency Reais 80,269 62,223 29 US Dollars 365,354 252,787 45 Euro 33,909 25,820 31 Other currencies 13,116 10,015 31 Total 40 By maturity until 1 year 57,334 31,523 82 1 to 2 years 44,505 33,397 33 2 to 3 years 62,827 31,742 98 3 to 4 years 88,231 47,254 87 4 to 5 years 60,670 64,252 (6) 5 years on 179,081 142,677 26 Total 40 Consolidated net debt in Reais increased by 39% when compared to 2014, mainly as a result of the 47.0% depreciation of the Real against the U.S. dollar. 21 Includes Finance lease obligations (R$ 48 million on December 31, 2015 and R$ 42 million on December 31, 2014). 22 Includes Finance lease obligations (R$ 154 million on December 31, 2015 and R$ 148 million on December 31, 2014). 23 Net debt is not a measure defined in the International Standards -IFRS and should not be considered in isolation or as a substitute for total long-term debt calculated in accordance with IFRS. Our calculation of net debt may not be comparable to the calculation of net debt by other companies. Management believes that net debt is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. 24 Total liabilities net of adjusted cash and cash equivalents. 25 Beginning in the period ended June 30, 2015, the Company calculated its ratios including Adjusted EBITDA by adding the last four quarters (or Last Twelve Months - LTM Adjusted EBITDA), consistently with the market best practices. The Company previously annualized its Adjusted EBITDA by multiplying the year-to-date amount by the remaining period. 13 FINANCIAL AND OPERATING HIGHLIGHTS FINANCIAL STATEMENTS Income Statement - Consolidated 26 R$ million Jan-Dec 4Q-2015 3Q-2015 4Q-2014 321,638 337,260 Sales revenues 85,103 82,239 85,040 (223,062) (256,823) Cost of sales (58,254) (58,484) (63,025) 98,576 80,437 Gross profit 26,849 23,755 22,015 (15,893) (15,974) Selling expenses (6,428) (3,855) (3,744) (11,031) (11,223) General and administrative expenses (2,803) (2,754) (3,376) (6,467) (7,135) Exploration costs (1,830) (2,234) (1,493) (2,024) (2,589) Research and development expenses (294) (556) (731) (9,238) (1,801) Other taxes (1,470) (3,055) (609) − (6,194) Write-off - overpayments incorrectly capitalized − − − (47,676) (44,636) Impairment (46,390) − (44,345) (18,638) (12,207) Other income and expenses, net (8,660) (5,488) (543) (110,967) (101,759) (67,875) (17,942) (54,841) Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 4,867 4,634 Finance income 1,652 1,866 1,660 (21,545) (9,255) Finance expenses (5,890) (6,403) (2,882) (11,363) 721 Foreign exchange and inflation indexation charges (690) (6,907) (592) (28,041) (3,900) Net finance income (expense) (4,928) (11,444) (1,814) (797) 451 Share of earnings in equity-accounted investments (1,339) 200 (540) − (1,045) Profit-sharing 131 232 (270) Loss before income taxes 6,058 3,892 Income taxes 11,580 174 8,488 Net loss Net income (loss) attributable to: (34,836) (21,587) Shareholders of Petrobras (36,938) (3,759) (26,600) (335) (337) Non-controlling interests 1,356 (1,266) (362) 26 Beginning in 2014, the amount of inventory write-downs to net realizable value (market value) was reclassified from Other Income and Expenses to Cost of Sales. 14 FINANCIAL AND OPERATING HIGHLIGHTS Statement of Financial Position – Consolidated ASSETS R$ million Current assets Cash and cash equivalents 97,845 44,239 Marketable securities 3,047 24,763 Trade and other receivables, net 22,659 21,167 Inventories 29,057 30,457 Recoverable taxes 10,732 10,123 Assets classified as held for sale 595 13 Other current assets 5,646 4,261 Non-current assets Long-term receivables Trade and other receivables, net 14,327 12,834 Marketable securities 342 290 Judicial deposits 9,758 7,124 Deferred taxes 23,490 2,673 Other tax assets 11,017 10,645 Advances to suppliers 6,395 6,398 Other non-current assets 9,550 10,140 Investments Property, plant and equipment Intangible assets Total assets LIABILITIES R$ million Current liabilities Trade payables 24,913 25,924 Current debt 57,382 31,565 Taxes payable 13,549 11,453 Employee compensation (payroll, profit-sharing and related charges) 5,085 5,489 Pension and medical benefits 2,556 2,115 Liabilities associated with assets classified as held for sale 488 − Other current liabilities 7,599 6,113 Non-current liabilities Non-current debt 435,467 319,470 Deferred taxes 906 8,052 Pension and medical benefits 47,618 43,803 Provision for decommissioning costs 35,728 21,958 Provisions for legal proceedings 8,776 4,091 Other non-current liabilities 2,138 2,620 Shareholders' equity Share capital 205,432 205,432 Profit reserves and others 49,299 103,416 Non-controlling interests Total liabilities and shareholders' equity 15 FINANCIAL AND OPERATING HIGHLIGHTS Statement of Cash Flows Data – Consolidated R$ million Jan-Dec 4Q-2015 3Q-2015 4Q-2014 Net loss (+) Adjustments for: 38,574 30,677 Depreciation, depletion and amortization 11,569 9,461 8,808 30,784 8,461 Foreign exchange and inflation indexation and finance charges 7,961 10,952 2,954 797 (451) Share of earnings in equity-accounted investments 1,339 (200) 540 − 6,194 Write-off - overpayments incorrectly capitalized − − − 3,641 5,555 Allowance for impairment of trade receivables 3,075 542 1,392 2,893 743 (Gains) / losses on disposal / write-offs of non-current assets, returned areas and cancelled projects 1,859 1,223 (3,025) (8,911) (8,025) Deferred income taxes, net (11,735) (988) (10,213) 4,921 5,048 Exploration expenditures writen-off 1,503 1,755 786 47,676 44,636 Impairment 46,386 − 44,345 1,547 2,461 Inventory write-downs to net realizable value (market value) 664 844 1,349 6,388 4,773 Pension and medical benefits (actuarial expense) 1,333 1,687 1,612 1,730 1,378 Inventories 2,573 1,811 1,189 (1,496) (5,929) Trade and other receivables, net (1,768) 616 (1,324) (2,526) (1,194) Judicial deposits (848) 266 (364) (3,890) (2,982) Trade payables (1,488) 54 (1,832) (2,367) (1,967) Pension and medical benefits (766) (479) (651) 2,716 (3,171) Taxes payable (1,218) (2,058) (2,883) (899) (2,042) Other assets and liabilities 417 1,355 (747) () Net cash provided by (used in) operating activities (-) Net cash provided by (used in) investing activities (70,781) (81,795) Capital expenditures and investments in operating segments (17,971) (17,977) (22,189) 2,592 9,399 Proceeds from disposal of assets (divestment) 1,967 13 8,043 25,971 (12,812) Investments in marketable securities 1,430 6,398 (2,834) () Net cash flow (-) Net cash provided by (used in) financing activities 56,158 72,871 Proceeds from long-term financing 6,109 12,577 3,823 (49,741) (23,628) Repayment of principal (12,014) (18,281) (6,334) (20,851) (14,109) Repayment of interest (5,442) (5,964) (3,652) − (8,735) Dividends paid to shareholders − − 14 243 (250) Acquisition of non-controlling interest (72) (190) (194) 23,608 3,885 Effect of exchange rate changes on cash and cash equivalents (1,306) 20,312 2,964 () Net increase (decrease) in cash and cash equivalents in the period 44,239 37,172 Cash and cash equivalents at the beginning of period 99,870 81,166 49,624 97,845 44,239 Cash and cash equivalents at the end of period 97,845 99,870 44,239 16 FINANCIAL AND OPERATING HIGHLIGHTS SEGMENT INFORMATION Consolidated Income Statement by Segment – 2015 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 112,071 73,635 6,827 716 1,808 − (195,057) − Third parties 5,027 171,978 36,358 53 108,222 − − 321,638 Cost of sales (82,908) (199,596) (34,490) (846) (101,623) − 196,401 (223,062) Gross profit − Expenses Selling, general and administrative expenses (2,128) (8,112) (2,752) (102) (8,204) (6,330) 704 (26,924) Exploration costs (6,467) − (6,467) Research and development expenses (499) (386) (169) (30) (4) (936) − (2,024) Other taxes (552) (2,488) (1,295) (6) (244) (4,653) − (9,238) Impairment (38,292) (6,399) (2,507) (181) (297) − − (47,676) Write-off - overpayments incorrectly capitalized − Other income and expenses, net (4,190) (3,194) (1,155) (27) (907) (9,157) (8) (18,638) Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net finance income (expense) − (28,041) − (28,041) Share of earnings in equity-accounted investments (1,145) 1,192 403 (687) 31 (591) − (797) Profit-sharing − Income (loss) before income taxes Income taxes 6,099 (8,649) (277) 144 425 9,010 (694) 6,058 Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras (12,963) 18,034 423 (966) (798) (39,912) 1,346 (34,836) Non-controlling interests (21) (53) 520 − 5 (786) − (335) Consolidated Income Statement by Segment – 2014 27 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Sales revenues − Intersegments 155,380 83,319 4,088 560 2,653 − (246,000) − Third parties 5,326 185,220 39,125 64 107,525 − − 337,260 Cost of sales (87,475) (277,281) (36,853) (728) (101,680) − 247,194 (256,823) Gross profit − Expenses Selling, general and administrative expenses (1,479) (6,686) (6,041) (118) (5,944) (7,467) 538 (27,197) Exploration costs (7,135) − (7,135) Research and development expenses (1,290) (452) (199) (32) (4) (612) − (2,589) Other taxes (176) (276) (322) (2) (79) (946) − (1,801) Impairment (10,094) (34,297) (245) − (44,636) Write-off - overpayments incorrectly capitalized (1,975) (3,438) (654) − (26) (101) − (6,194) Other income and expenses, net (754) (4,885) (378) (6) (358) (5,817) (9) (12,207) Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net finance income (expense) − (3,900) − (3,900) Share of earnings in equity-accounted investments (233) 301 492 (124) 11 4 − 451 Profit-sharing (366) (298) (48) (2) (60) (271) − (1,045) Income (loss) before income taxes Income taxes (17,659) 18,917 297 90 (698) 3,531 (586) 3,892 Net income (loss) Net income (loss) attributable to: Shareholders of Petrobras 32,008 (39,836) (785) (298) 1,339 (15,152) 1,137 (21,587) Non-controlling interests 62 (20) 47 − 1 (427) − (337) 27 Beginning in 2014 , the amount of inventory write-downs to net realizable value (market value) was reclassified from Other Income and Expenses to Cost of Sales. 17 FINANCIAL AND OPERATING HIGHLIGHTS Other Income and Expenses, Net by Segment – 2015 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL (Losses)/gains on legal, administrative and arbitral proceedings (176) (1,376) (26) − (788) (3,217) − (5,583) Unscheduled stoppages and pre-operating expenses (3,056) (749) (327) − − (24) − (4,156) Pension and medical benefits − (3,790) − (3,790) Gains / (losses) on disposal/write-offs of assets (893) (219) (654) (7) 13 (100) − (1,860) Institutional relations and cultural projects (61) (54) (5) − (205) (1,076) − (1,401) Losses on fines (51) (354) (6) − − (795) − (1,206) E&P areas returned and cancelled projects (1,033) − (1,033) Gains / (losses) on decommissioning of returned/abandoned areas (550) − (550) Voluntary Separation Incentive Plan - PIDV (100) (65) (126) (18) (91) (17) − (417) Health, safety and environment (64) (67) (23) (1) (2) (157) − (314) Expenditure on the provision of evictions − (45) (103) − (148) Governamental Grants 18 27 7 − − 10 − 62 Amounts recovered - "overpayments incorrectly capitalized" − 230 − 230 (Expenditures)/reimbursements from operations in E&P partnerships 1,863 − 1,863 Others (87) (292) 108 (1) 166 (221) (8) (335) Other Income and Expenses, Net by Segment – 2014 28 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL (Losses)/gains on legal, administrative and arbitral proceedings 251 (226) − (1) (120) (384) − (480) Unscheduled stoppages and pre-operating expenses (1,950) (283) (293) − − (39) − (2,565) Pension and medical benefits − (2,438) − (2,438) Gains / (losses) on disposal/write-offs of assets 3,135 (3,402) 80 (1) 45 10 − (133) Institutional relations and cultural projects (118) (77) (11) − (197) (1,339) − (1,742) Losses on fines (8) (2) (40) − − (397) − (447) E&P areas returned and cancelled projects (610) − (610) Gains / (losses) on decommissioning of returned/abandoned areas (1,128) − (1,128) Voluntary Separation Incentive Plan - PIDV (983) (497) (152) (10) (158) (643) − (2,443) Health, safety and environment (69) (65) (23) (1) (2) (176) − (336) Governamental Grants 23 77 17 − − 22 − 139 (Expenditures)/reimbursements from operations in E&P partnerships 855 − 855 Expenses related to collective bargaining agreement (394) (219) (40) − (58) (291) − (1,002) Others 242 (191) 84 7 132 (142) (9) 123 Consolidated Assets by Segment – 12.31.2015 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 25,250 9,309 5,303 12 3,355 32,792 (1,142) 74,879 Investments 7,054 3,431 1,781 1,339 134 33 − 13,772 Property, plant and equipment 428,447 128,982 57,300 358 7,296 7,610 (162) 629,831 Operating assets 310,761 112,470 47,611 317 6,175 5,798 (162) 482,970 Assets under construction 117,686 16,512 9,689 41 1,121 1,812 − 146,861 Intangible assets 8,430 662 1,241 − 824 915 − 12,072 Consolidated Assets by Segment – 12.31.2014 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Total assets Current assets Non-current assets Long-term receivables 22,112 9,607 3,780 8 3,349 16,185 (4,938) 50,104 Investments 6,030 4,876 1,658 2,221 111 386 − 15,282 Property, plant and equipment 373,412 133,533 59,068 545 7,134 7,465 (167) 580,990 Operating assets 271,293 109,910 47,741 502 5,462 5,622 (167) 440,363 Assets under construction 102,119 23,623 11,327 43 1,672 1,843 − 140,627 Intangible assets 8,591 690 986 − 760 949 − 11,976 [28] 28 Beginning in 2014, the amount of inventory write-downs to net realizable value (market value) was reclassified from Other Income and Expenses to Cost of Sales. 18 FINANCIAL AND OPERATING HIGHLIGHTS Consolidated Adjusted EBITDA Statement by Segment – 2015 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Net income (loss) (12,984) 17,981 943 (966) (793) (40,698) 1,346 (35,171) Net finance income (expense) − 28,041 − 28,041 Income taxes (6,099) 8,649 277 (144) (425) (9,010) 694 (6,058) Depreciation, depletion and amortization 26,563 7,525 2,962 29 597 898 − 38,574 EBITDA Share of earnings in equity-accounted investments 1,145 (1,192) (403) 687 (31) 591 − 797 Impairment losses / (reversals) 38,292 6,399 2,507 181 297 − − 47,676 Write-off - overpayments incorrectly capitalized − Adjusted EBITDA Consolidated Adjusted EBITDA Statement by Segment – 2014 R$ million E&P RTM GAS & POWER BIOFUEL DISTRIB. CORP. ELIMIN. TOTAL Net income (loss) 32,070 (39,856) (738) (298) 1,340 (15,579) 1,137 (21,924) Net finance income (expense) − 3,900 − 3,900 Income taxes 17,659 (18,917) (297) (90) 698 (3,531) 586 (3,892) Depreciation, depletion and amortization 20,151 7,033 2,033 30 490 940 − 30,677 EBITDA Share of earnings in equity-accounted investments 233 (301) (492) 124 (11) (4) − (451) Impairment losses / (reversals) 10,094 34,297 245 − 44,636 Write-off - overpayments incorrectly capitalized 1,975 3,438 654 − 26 101 − 6,194 Adjusted EBITDA 19 APPENDIX 1. Impairment of assets R$ million Assets or CGUs, by nature Variation Segment Producing properties: assets related to E&P activities in Brazil (several CGUs) 33,722 4,149 29,573 E&P - Brazil Comperj 5,281 21,833 (16,552) RTM - Brazil Oil and gas producing properties abroad 2,462 4,429 (1,967) E&P – Abroad Oil and gas production and drilling equipment 1,978 1,424 554 E&P – Brazil UFN III 1,955 − 1,955 Gas & Power-Brazil Brazil Suape Petrochemical Complex 782 2,978 (2,196) RTM – Brazil UFN V 585 − 585 Gas & Power-Brazil Biofuel plants 181 − 181 Biofuel - Brazil 2nd refining unit of RNEST − 9,143 (9,143) RTM - Brazil Nansei Sekiyu K.K. refinery − 343 (343) RTM - Abroad Others 730 337 393 Several segments Total For more information about impairment of assets, see Note 14 to the Company´s audited consolidated financial statements. 20 APPENDIX 2. Reconciliation of Adjusted EBITDA Jan-Dec 2 (%) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (35,171) (21,924) (60) Net loss (35,582) (5,025) (608) (26,962) 28,041 3,900 619 Net finance income (expense) 4,928 11,444 (57) 1,814 (6,058) (3,892) (56) Income taxes (11,580) (174) (6,555) (8,488) 38,574 30,677 26 Depreciation, depletion and amortization 11,569 9,461 22 8,808 190 EBITDA (295) 797 (451) 277 Share of earnings in equity-accounted investments 1,339 (200) 770 540 47,676 44,636 7 Impairment losses / (reversals) 46,390 − - 44,345 − 6,194 (100) Write-off - overpayments incorrectly capitalized − 25 Adjusted EBITDA 10 23 18 5 Adjusted EBITDA margin (%) 29 20 19 1 24 Our adjusted EBITDA (according to CVM Instruction 527 of October 4, 2012) is the net income before net finance income (expense), income taxes, depreciation, depletion and amortization, share of earnings in equity-accounted investments and impairment. The disclosure of Adjusted EBITDA aims at providing an additional information about our ability to pay debt, carry out investments and cover our working capital needs. Adjusted EBITDA is not an IFRS measure and may not be comparable with the same measure as reported by other companies. In 2014, the Company decided not to include write-offs of overpayments incorrectly capitalized in the calculation of the Adjusted EBITDA, because the Company’s future cash generation and its current balance of cash and cash equivalents are not impacted by those adjustments. The Company believes excluding those write-offs provides a more appropriate information about its potential cash generation. 29 Adjusted EBITDA margin equals Adjusted EBITDA divided by sales revenues. 21 APPENDIX 3. Effect of weighted average cost flow on the cost of sales (R$ million) Products remain in inventory for an average of 60 days and, therefore, the changes on international crude oil and oil products prices and the effect of the exchange rate variation on imports and on production taxes do not fully impact the costs of sales for the period, fully impacting only the following period. The estimated effects on the cost of sales are set out in the table below: R$ million 3Q-2015 4Q-2015 Δ * Effect of the average cost on the cost of sales * 28 (369) (396) * The cost of sales of the 4Q-2015 compared to the 3Q-2015 was less favored by the effect of the average cost of inventories. ( ) The amount in parenthesis demonstrates the negative effect on the cost of sales. 4. Production taxes R$ million Jan-Dec 2015 x 2014 (%) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 Brazil 11,080 15,474 (28) Royalties 2,608 2,846 (8) 3,385 7,488 14,803 (49) Special participation charges 999 2,132 (53) 3,080 166 164 1 Rental of areas 39 43 (9) 40 18,734 30,441 (38) Subtotal - Brazil 3,646 5,021 (27) 6,505 1,078 1,148 (6) International 354 276 28 257 (37) Total (24) (2015 x 2014): Production taxes in Brazil decreased 38%, mainly due to lower international crude oil prices. These effects were partially offset by higher production. (4Q-2015 x 3Q-2015): Production taxes in Brazil decreased 27%, mainly due to lower international crude oil prices and decreased production. 22 APPENDIX 5. Impact of our Cash Flow Hedge policy R$ million Jan-Dec 2015 x 2014 (%) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 (73,014) (13,257) (451) Total inflation indexation and foreign exchange variation 6,052 (54,673) 111 (10,166) 68,739 15,641 339 Deferred Foreign Exchange Variation recognized in Shareholders' Equity (3,847) 49,628 (108) 10,185 (7,088) (1,663) (326) Reclassification from Shareholders’ Equity to the Statement of Income (2,895) (1,862) (55) (611) (11,363) 721 (1,676) Net Inflation indexation and foreign exchange variation (690) (6,907) 90 (592) The increased reclassification of foreign exchange variation expenses from the Shareholders’ Equity to the income statement in the 4Q-2015 (R$ 2,895 million) compared to the 3Q-2015 (R$ 1,862 million) was due to the occurrence of hedged transactions (exports hedged by debt denominated in U.S. dollars), with higher spread of foreign exchange rate (R$/US$) between the date the cash flow hedge relationship was designated and the date the export transactions were made. The expected yearly realization of the foreign exchange variation balance in shareholders’ equity, on December 31, 2015, is set out below: R$ million 2024 to Total Expected realization 23 APPENDIX 6. Assets and Liabilities subject to Exchange Variation The Company has assets and liabilities subject to foreign exchange rate variation, for which the main gross exposures are the Real relative to the U.S. dollar and the U.S. dollar relative to the Euro. Beginning in mid-May 2013, the Company extended the use of hedge accounting to hedge highly probable future exports. The Company designates hedging relationships between exports and its long-term debt obligations (denominated in U.S. dollars) to simultaneously recognize the effects of the existing natural foreign exchange hedge between those operations in its financial statements. Through the extension of the hedge accounting practice, foreign exchange gains or losses, generated by foreign exchange variation, are recognized in our shareholders’ equity and will only affect the statement of income at the moment of realization of future exports. The balances of assets and liabilities in foreign currency of our foreign subsidiaries are not included in our foreign exchange rate variation exposure below when transacted in a currency equivalent to their respective functional currencies. As of December 31, 2015, the Company had a net liability exposure to foreign exchange rates. ITEMS R$ million Assets 67,040 30,600 Liabilities (350,695) (222,279) Hedge Accounting 240,222 135,088 Total BY CURRENCY R$ million Real/ U.S. Dollars 2,881 (20,844) Real/ Euro (8,687) (6,860) Real/ Pound Sterling (73) (1,919) U.S. Dollars/ Yen (2,180) (1,728) U.S. Dollars/ Euro (24,988) (18,562) U.S. Dollars/ Pound Sterling (10,241) (5,376) Peso/ U.S. Dollars (145) (1,302) Total MAIN FOREIGN EXCHANGE VARIATION EXPOSURES 2014 /2015 % Real x U.S. dollar 47.01% depreciation of the Real Real x Euro 31.71% depreciation of the Real U.S. dollar x Euro 10.40% appreciation of U.S. dollar U.S. dollar x Libra 4.91% appreciation of U.S. dollar 7. Estimation of foreign exchange effect Consolidated statement of income, shareholders’ equity and indicators items Effect Net income (loss) - Shareholders of Petrobras Decrease 17,462 Adjusted EBITDA Decrease 11,591 Cash and cash equivalents held abroad Increase 27,324 Debt denominated in foreign currency Increase 132,238 Shareholders’ equity Decrease 34,528 Net debt/Adjusted EBITDA ratio Increase 1.95X Leverage Increase 10.5pp 24 APPENDIX 8. Special Items R$ million Jan - Dec Items of Income Statement 4Q-2015 3Q-2015 4Q-2014 (49,748) (44,636) Impairment of assets and investments Several (48,295) - (44,345) (7,617) - Tax Recoverable Program - REFIS Several (116) (3,128) − (3,746) 2,683 (Losses)/Gains on legal proceedings Several (1,885) (1,861) − (1,876) (4,511) Impairment of trade receivables from companies in the isolated electricity system Selling expenses (2,509) (492) (755) (1,296) - State Tax Amnesty Program / PRORELIT Several (428) (348) − (417) (2,443) Voluntary Separation Incentive Plan – PIDV Other income and expenses (307) (29) 12 - (6,194) Write-off - overpayments incorrectly capitalized Specific account - - − - (2,825) Write-off of the capitalized costs of Premium I and Premium II refineries Other income and expenses - - (118) 230 - Amounts recovered - "overpayments incorrectly capitalized" Other income and expenses - 73 − 464 4,302 Gains/(Losses) on Disposal of Assets Other income and expenses - - 3,431 Total Impact of the impairment of assets and investments on the Company´s Income Statement: (47,676) (44,636) Impairment (46,390) − (44,345) (2,072) − Share of earnings in equity-accounted investments (1,905) − − Impairment of assets and investments − Impact of the Company’s decision to adhere to the Tax Recoverable Program - REFIS on its Income Statement: (5,090) − Tax expenses (63) (1,954) − (2,527) − Interest expenses (53) (1,174) − − Tax Recoverable Program - REFIS − Impact of (losses)/gains on legal proceedings on the Company’s Income Statement: (3,746) 1,326 Other income and expenses (1,885) (1,861) − − 1,357 Inflation indexation and foreign exchange variation − − − (Losses)/Gains on legal proceedings − Impact of the effects of State Tax Amnesty Program and of Program of Reduction of Tax Litigation (PRORELIT) on the Company’s Income Statement: (1,074) − Tax expenses (308) (325) − (222) − Interest expenses (120) (23) − − State Tax Amnesty Program and Program of Reduction of Tax Litigation (PRORELIT) − These special items are related to the Company’s businesses and based on Management’s judgement have been highlighted and are presented as additional information to provide a better understanding of the Company’s performance. These items are presented when relevant and do not necessarily occur in all periods. 25 APPENDIX 9. Information by Business Activities Abroad R$ million E&P RTM GAS & POWER DISTRIB. Income Statement - Jan-Dec 2015 Sales revenues Intersegments 3,224 6,890 109 5 Third parties 2,951 8,450 1,740 13,709 Gross Profit Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net income (loss) attributable to the shareholders of Petrobras Adjusted EBITDA 1,722 (71) 316 379 R$ million E&P RTM GAS & POWER DISTRIB. Income Statement - Jan-Dec 2014 Sales revenues Intersegments 2,903 3,584 79 5 Third parties 4,119 13,729 1,072 12,163 Gross Profit Income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net income (loss) attributable to the shareholders of Petrobras Adjusted EBITDA 6,628 (904) 196 304 R$ million E&P RTM GAS & POWER DISTRIB. Total assets on December 31, 2015 31,683 5,459 1,577 3,057 Total assets on December 31, 2014 25,557 4,944 1,255 2,497 Jan-Dec 2015 x 2014 (%) Exploration & Production Activities (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 Consolidated production abroad 69 85 (19) Crude oil and NGLs 68 69 (1) 75 91 93 (2) Natural gas 95 90 6 90 (10) Total 3 30 31 (3) Non-consolidated production abroad 29 29 − 31 (9) Total production abroad 2 8.03 8.98 (11) Lifting Cost - abroad (U.S.$/barrel) 8.90 7.21 23 10.40 Sale price abroad 55.99 82.93 (32) Crude oil (U.S. dollars/bbl) 49.28 55.69 (12) 73.66 22.62 21.18 7 Natural gas (U.S. dollars/bbl) 19.80 25.84 (23) 22.26 Jan-Dec 2015 x 2014 (%) Refining, Transportation and Marketing Activities (*) 4Q-2015 3Q-2015 4Q15 X 3Q15 (%) 4Q-2014 138 163 (15) Total feedstock processed 146 146 − 149 149 175 (15) Output of oil products 152 150 1 157 230 230 − Reference feedstock 230 230 − 230 58 69 (11) Refining plants utilization factor (%) 61 60 1 64 4.03 4.14 (3) Refining Cost - abroad (U.S.$/barrel) 4.09 4.03 1 5.25 (*) Not audited by independent auditor. 26 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 22, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
